Citation Nr: 1624538	
Decision Date: 06/17/16    Archive Date: 06/29/16

DOCKET NO.  13-11 474	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a right knee disorder.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Becker, Counsel







INTRODUCTION

The Veteran served on active duty from March 1984 to February 1987 and from April 1989 to July 1993.  This matter comes before the Board of Veterans' Appeals (Board) from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.  The Veteran's previously denied service connection claim for a right knee disorder was not reopened therein.  He appealed this determination.  Jurisdiction was transferred to the RO in Waco, Texas, thereafter.  Although the Veteran requested a hearing at this RO, one was not held because he later withdrew the request.  38 C.F.R. § 20.704(e) (2015).  In April 2015, the Board reopened his claim and remanded it for additional development.  The Board again remanded for additional development in November 2015.  Review of the claims file shows that, unfortunately, Board adjudication cannot proceed yet.  As such, this matter must be REMANDED again.  


REMAND

Although the delay entailed by another remand is regrettable, a Board decision concerning the Veteran's claim of entitlement to service connection for a right knee disorder at this time would be premature.  Undertaking more additional development prior to such a decision is the only way to ensure that he is afforded every possible consideration as required.  VA indeed has a duty to assist him in substantiating his claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  VA has a duty to assist the Veteran in gathering evidence that may show he is entitled to the benefit sought, in other words.

I.  Records

The duty to assist includes making as many requests as necessary to obtain treatment records in government custody, unless it is concluded they do not exist or further requests would be futile.  38 U.S.C.A. § 5103A(b)(3) (West 2014); 38 C.F.R. § 3.159(c)(2) (2015).  The claimant shall be notified if any requested records cannot be or are not obtained.  38 U.S.C.A. § 5103A(b)(2) (West 2014); 38 C.F.R. § 3.159(e)(1) (2015).  VA treatment records, some of which concern the Veteran's ongoing care for his right knee, dated into March 2016 are available.  It follows that there may outstanding pertinent VA treatment records dated from March 2016 to present.  A request or requests for them must be made.  Indeed, VA has constructive notice of them.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  The Veteran and his representative also must be notified if the aforementioned records are not available for some reason.

II.  Medical Opinion

If VA provides a medical opinion for a service connection issue, whether or not obligated to do so, the duty to assist requires that it be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  A VA medical opinion is adequate when it allows the Board to perform a fully informed adjudication.  Id.  As such, the opinion must be based upon consideration of the Veteran's entire history, contain accurate factual premises, and supported by a clearly and fully articulated rationale.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120 (2007); Reonal v. Brown, 5 Vet. App. 458 (1993).  It also must address all applicable theories of entitlement.  Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009); Szemraj v. Principi, 357 F.3d 1370 (Fed. Cir. 2004).

A December 2015 VA medical opinion, rendered pursuant to the Board's remands as part of an examination, was that the Veteran's right knee meniscal tear is less likely than not related to his service.  Even though the Board directed that a rationale be provided for the opinion, the single sentence explanation accompanying it was that the Veteran's service treatment records are insufficient to deem his diagnosis is related to an injury during service.  Why this is so was not discussed.  Neither were any medical principles as they relate to the evidence.  The Veteran asserted in September 1993 that a rod from a tire machine hit his right knee during service.  He asserted at the examination that it started hurting while running during service.  How each relates to his diagnosis is unknown without greater discussion.  

Also unknown without greater discussion is the importance of the Veteran's assertion that he has sought treatment for his right knee continuously beginning during service.  The same is true with respect to the validity of his assertion that he was misdiagnosed for years because magnetic resonance imaging (MRI), which showed his meniscal tear, was not performed until January 2011.  In sum, not even the required substantial compliance with the Board's VA medical opinion remand directive for a rationale has been achieved.  Dyment v. West, 13 Vet. App. 141 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002); Stegall v. West, 11 Vet. App. 268 (1998).  Arrangements thus must be made for a supplemental VA medical opinion supported by a rationale, which must be clearly and fully articulated (understandable and thorough).  It shall be rendered by a qualified medical professional, whether the December 2015 examiner or otherwise.

Given the above, a REMAND is directed for the following:

1.  Make as many requests as necessary to obtain the Veteran's VA treatment records,  particularly those concerning his right knee, dated from March 2016 to present.  Associate all records received with the claims file.  Notify him and his representative if the records are not available, documenting such in the claims file.  

2.  Then, arrange for a supplemental VA medical opinion to be rendered as to the Veteran's right knee.  This opinion shall be rendered by a qualified medical professional, whether the examiner who rendered the December 2015 VA medical opinion or otherwise.  The examiner shall review the claims file, documenting such in a report to be placed therein.  If deemed necessary by the examiner, arrangements shall be made for the Veteran to be assessed again utilizing the VA knee and lower leg conditions disability benefits questionnaire.  Such assessment shall be documented in the report.

The examiner then shall opine in the report as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's right knee disorder first manifest during his service or otherwise is related to his service, to include an injury he sustained or a disease he suffered during service.  A clearly and fully articulated rationale (an understandable and thorough explanation) shall be provided in the report for this opinion.  The examiner thus shall discuss medical principles as they relate to the evidence.  As such, the examiner shall discuss that service treatment records are silent regarding the right knee.  

Also, the examiner shall discuss the Veteran's assertions of injuring his right knee either when a rod from a tire machine hit it or while running during service in relation to his diagnosed meniscal tear.  The examiner shall discuss the importance of the Veteran's assertion that he has sought treatment for his right knee continuously since service and the validity of his assertion that he was misdiagnosed for years because MRI, which showed his meniscal tear, was not performed until January 2011.  A copy of, or at least a citation to, any medical literature referenced shall be provided.  

3.  Then, readjudicate the claim on appeal.  Issue a rating decision if the determination made is favorable to him.  If it is unfavorable, issue a supplemental statement of the case (SSOC).  Place a copy of the rating decision or SSOC in the claims file, and provide a copy to the Veteran and his representative.  Finally, allow them the requisite time period to respond to an SSOC before processing for return to the Board.  

No action is required of the Veteran until he is notified by VA.  However, he is advised of his obligation to cooperate in ensuring that the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to help procure treatment records, for example, may impact the determination made.  His failure to report for any scheduled VA medical examination may have the same impact.  38 C.F.R. § 3.655 (2015).  The Veteran also is advised that he has the right to submit additional evidence and argument, whether himself or through his representative, with respect to this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  It must be afforded prompt treatment.  Indeed, all remands by the Board or the United States Court of Appeals for Veterans Claims (Court) must be handled expeditiously.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2014).  This remand is in the nature of a preliminary order and does not constitute a decision by the Board on the merits.  38 C.F.R. § 20.1100(b) (2015).

